       Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 1 of 13 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF MISSISSIPPI
                                      Oxford Division


 JOHN RASH,                                            )
                                                       )
                         Plaintiff,                    )
                                                       )              3:20cv224-NBB-RP
                                                           Civil No. __________________
 v.
                                                       )
 LAFAYETTE COUNTY, MISSISSIPPI                         )
                                                       )
                         Defendant.                    )
                                                       )
                                                       )
                                                       )


               COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

          1.     Plaintiff John Rash (“Mr. Rash”) brings this action to vindicate his First

Amendment right to engage in free speech on the grounds of the Lafayette County Courthouse

(“County Courthouse”), a traditional public forum owned by Lafayette County, in Oxford,

Mississippi.

          2.     Lafayette County (“Defendant” or the “County”), through its Board of

Supervisors (the “Board”) and Lafayette County Sheriff Joey East (the “Sheriff”), has violated

the First Amendment to the U.S. Constitution in two ways: (i) by retaliating against Mr. Rash by

closing the County Courthouse grounds after dusk and denying a permit for him to use the

grounds to project visual art because it disfavors the content of Mr. Rash’s speech, and (ii) by

imposing unreasonable restrictions on use of the County Courthouse grounds for protected

speech.

          3.     As part of the Oxford Fringe Festival, an annual art event in Oxford, scheduled

for the weekend of August 8, 2020, Mr. Rash helps organize a projection art event called

                                                   1
       Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 2 of 13 PageID #: 2




PROJECT(ion), which displays images on the walls of buildings and other surfaces. On July 14,

2020, Mr. Rash applied for a permit to hold this event. The County denied Mr. Rash a permit to

use the County Courthouse grounds, which contain a confederate statue, to project art because

that art may be about the confederate statue and about the recent protests in Oxford after the

death of George Floyd. In response to Mr. Rash’s permit application, the County changed its

policy and closed the County Courthouse grounds after dusk – when projection art can be seen.

This retaliatory denial and closure of a public forum violate the First Amendment to the U.S.

Constitution.

       4.       In addition, the County has imposed unreasonable regulations to use the County

Courthouse grounds to engage in protected speech. These restrictions are not content neutral, are

not narrowly tailored to serve a significant government interest and do not leave open ample

alternative channels of communication and thus are unconstitutional. These unreasonable

restrictions include:

            a. Lafayette County enacted the “after dusk” closure policy on July 20, 2020 after

                Mr. Rash applied on July 14, 2020 to use the County Courthouse grounds at night

                to project art that may contain content about the confederate statue and recent

                protests in Oxford. This regulation is not content neutral and not for a legitimate

                government purpose but rather because County officials disfavor the content of

                Mr. Rash’s speech.

            b. The closure of the grounds after dusk does not leave ample alternative channels of

                communication. Here, the County’s change in policy eliminates Mr. Rash’s

                ability to reach his audience, the attendees at Oxford’s 2020 Fringe Festival. Use

                of the venue earlier in the day is not a suitable alternative, as Mr. Rash’s light



                                                   2
       Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 3 of 13 PageID #: 3




               projections require that it be dark in order to be visible. For the past two years,

               artists have used light projections after dark as part of PROJECT(ion) without

               County restrictions and without adverse public safety consequences. The

               County’s new dawn-to-dusk rule eliminates the only suitable forum for Mr. Rash

               to convey his message to his target audience.

            c. The 30-day notice requirement is not narrowly tailored to any government

               interests as they relate to political speech and other expressive activity. The outer

               limit of an advance notice requirement is far lower.

            d. Permitting requirements for assemblies and protests are imposed so the

               government can effectively deal with traffic, safety and competing use concerns.

               Five people create none of these concerns on the grounds of the County

               Courthouse, thus this capacity limit is not narrowly tailored to achieve the

               government’s interests.

            e. The County’s vague, discretionary, and ambiguous permit approval process also

               fails to meet the high standards that are required before a prior restraint on speech

               in a traditional public forum will be found to pass constitutional muster.

       5.      Mr. Rash seeks declaratory, injunctive and other relief as this Court sees fit.

                                 JURISDICTION AND VENUE

       6.      This action is brought pursuant to the First and Fourteenth Amendments of the

United States Constitution and 42 U.S.C. § 1983.

       7.      This Court has jurisdiction over the subject matter of this action pursuant 28

U.S.C. § 1331 (federal question jurisdiction) and § 1343 (civil rights jurisdiction).




                                                  3
        Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 4 of 13 PageID #: 4




        8.       Declaratory and injunctive relief are authorized by 28 U.S.C. §§ 2201 and 2202

and Rule 57 of the Federal Rules of Civil Procedure.

        9.       Attorneys’ fees are authorized under 42 U.S.C. § 1988(b).

        10.      Venue lies with this Court pursuant to 28 U.S.C. § 1391.

                                                   PARTIES

        11.      Plaintiff JOHN RASH is a resident of Oxford, Lafayette County, Mississippi. He

is a documentary filmmaker, photographer, visual artist, and educator. He organizes an annual

art event, PROJECT(ion), as part of the Oxford Fringe Festival.

        12.      Defendant LAFAYETTE COUNTY, MISSISSIPPI is a political subdivision of

the State of Mississippi that can sue and be sued in its own name. The chief policy making and

administrative body of the County is, and at all times relevant hereto has been, the Lafayette

County Board of Supervisors. The Board of Supervisors is comprised of five elected

Supervisors, one from each of the five districts in Lafayette County. The Board of Supervisors

carry out a variety of duties, many mandated by state law, including adopting orders, resolutions

or ordinances that involve county affairs and appointing the County Administrator. In addition,

Joey East, the Sheriff of Lafayette County, Mississippi, is responsible for law enforcement

within Lafayette County, and shares authority over regulations that govern use of County

facilities, including the grounds of the County Courthouse.1 At all relevant times, Lafayette

County has acted and continues to act under color of Mississippi State law.

                                       FACTUAL ALLEGATIONS

Protests After the Death of George Floyd



1
  Under Mississippi law, sheriffs “are final policymakers with respect to all law enforcement deci-sions made within
their counties.” Brooks v. George Cty, Miss., 84 F.3d 157, 165 (5th Cir. 1996) (citing Huddleston v. Shirley, 787 F.
Supp. 109, 112 (N.D. Miss. 1992) and Miss. Code § 19-25-1, et seq.).

                                                         4
        Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 5 of 13 PageID #: 5




        13.      After the death of George Floyd in Minneapolis, MN on May 25, 2020, protests

erupted across the United States and the world, including in Oxford, MS.

        14.      One issue that arose as part of these protests was whether to keep confederate

statues that stand across the county. One such statue rests on the grounds of the Lafayette County

Courthouse.

        15.      Since Mr. Floyd’s death, protests have occurred weekly if not daily in Oxford,

including at the Lafayette County Chancery Courthouse, across the street from the County

Courthouse, on the grounds of the County Courthouse and next to the confederate statue, and in

the form of a march led by University of Mississippi football players that drew hundreds of

marchers. These protests have been motivated in part by the presence of the confederate statue

on the County Courthouse grounds.

        16.      People both for and against the statue have exercised their right to free speech, to

assemble and to protest.

        17.      For example, on Saturday night, June 20, 2020 for about 30 minutes, an artist

projected “Take It Down” in vertical letters onto the confederate statue.




                               2




2
 Citizens project ‘TAKE IT DOWN’ onto the Lafayette County Courthouse Confederate monument, The Daily
Mississippian, Hadley Hitson, June 21, 2020, available at https://thedmonline.com/citizens-project-take-it-down-
onto-the-lafayette-county-courthouse-confederate-monument/.

                                                         5
          Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 6 of 13 PageID #: 6




          18.      The Oxford Police Department had the artist remove the projection because the

light was projecting across traffic and according to the police created safety concerns.

          19.      On Saturday, July 4, 2020, a group that supported the confederate statue held a

permitted event on the County Courthouse grounds. At this event they displayed a confederate

flag in front of the courthouse, above speakers standing on the stairs leading into the building




                                                                 3


          20.      They also stood under the confederate statute with flags and signs.

          21.      On information and belief, all of these protests have been peaceful.

The County Courthouse grounds are a traditional public forum.

          22.      For nearly sixty years, the U.S. Supreme Court has recognized that the grounds of

government buildings, including courthouses, that are generally accessible and have historically

been used for expressive activity are traditional public forums.

          23.      The County Courthouse stands in the center of the Oxford Town square, which is

a well-developed business district including retail, restaurants, bars and other businesses and

residential housing. The grounds of the County Courthouse are partially fenced but have several

openings that allow unimpeded access onto the grounds. The grounds are in effect a small park.




3
    Photo by John Rash.

                                                    6
        Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 7 of 13 PageID #: 7




        24.      The presence of a confederate statue on those grounds has led the County

Courthouse to be the site of many protests and assemblies in the past, both for and against that

statute. Since May 2020 alone, there have been regular protests on the County Courthouse

grounds.

        25.      As a matter of history and actual use, the County Courthouse grounds are a

traditional public forum. In the alternative, the County Courthouse grounds are a designated

public forum. For example, the following events have been held at the County Courthouse.

        26.      On August 10, 2019, as part of the Fringe Festival, the Oxford Film Festival

projected films on the County Courthouse lawn.4

        27.      On February 23, 2019, a confederate rally was held on the County Courthouse

lawn near the confederate statue and ended at the confederate statute on the University of

Mississippi’s campus.5

        28.      On May 2, 2018, an event for the National Day of Prayer was held on the County

Courthouse grounds.6

        29.      On March 19, 2016, an Easter celebration was held on the County Courthouse

grounds.7

The Facility Use Policy

        30.      Under authority granted by the Board of Supervisors, the County Administrator

created the Facility Use Policy that governs use of Lafayette County property.



4
  https://www.facebook.com/oxfordfilmfest/photos/a.417664151630/10156157090826631.
5
  Oxford community members react to Confederate protests and counterprotests, The Daily Mississippian, Grace
Marion, February 23, 2019, available at https://thedmarchives.com/oxford-community-members-react-to-
confederate-protests-and-counterprotests/.
6
  National Day of Prayer vigil to be held in Oxford this week, The Oxford Eagle, Alyssa Schnugg, May 1, 2018,
available at https://www.oxfordeagle.com/2018/05/01/national-day-prayer-vigil-begins-wednesday-oxford/.
7
  Spring time on the Square, The Oxford Eagle, LaReeca Rucker, March 20, 2016, available at
https://www.oxfordeagle.com/2016/03/20/spring-time-on-the-square/.

                                                       7
        Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 8 of 13 PageID #: 8




        31.     The Facility Use Policy effective April 20, 2015 had a one-week advance notice

requirement to get a permit to use Lafayette County property.8

        32.     After a confederate rally on February 23, 2019 that started at the Lafayette County

Courthouse lawn near the Confederate statue, the Board of Supervisors revised the Facility Use

Policy.9 The revisions included extending the notice requirement to 30 days and adding a $25,

non-refundable fee, plus a $50 per hour fee.10

        33.     On June 15, 2020, the Board of Supervisors amended the Facility Use Policy but

only regarding use of the County Courthouse grounds.11 This change required a permit for

gatherings of five or more people on the County Courthouse grounds. Four or fewer people do

not require a permit.

        34.     On information and belief, on July 20, 2020, the Board of Supervisors amended

the Facility Use Policy regarding use of the County Courthouse grounds to close those grounds

for any use from dusk till dawn.

The County has restricted Mr. Rash’s speech based on its content and imposed unreasonable
restrictions on use of a public forum.

        35.     Defendant requires people who want to hold events on the County Courthouse

grounds to apply for a permit 30 days in advance for events of 5 or more people.




8
  Lafayette County, MS, Facility Use Policy, Effective Date: April 20, 2025, available at
https://lafayettems.com/wp-content/uploads/2020/02/Facility-Use-Policy.pdf.
9
  Lafayette County Supervisors Change ‘Facility Use Policy’ After Confederate Rally, hottytoddy.com, Alyssa
Schnugg, March 5, 2019, available at https://hottytoddy.com/2019/03/05/lafayette-county-supervisors-change-
facility-use-police-after-confederate-rally/.
10
   Order: Board Adopted and Amended the Facility Use Policy, Lafayette County Board of Supervisors, March 4,
2019, available at http://www.deltacomputersystems.com/IMGSRV01/MS36MB/S0670/S0670445.PDF.
11
   Press Release Revision of Current Facility Use Policy in Effect for the Use of Grounds Outside the Historic
Lafayette County Courthouse, available at
https://www.facebook.com/lafayettecounty/photos/a.873842252683768/3259544000780236/; see also Order:
Amend Facility Use Policy Regarding Use of Courthouse Grounds, Lafayette County Board of Supervisors, June 15,
2020, available at http://www.deltacomputersystems.com/IMGSRV01/MS36MB/T0756/T0756310.PDF.

                                                      8
       Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 9 of 13 PageID #: 9




       36.     At the July 4, 2020 protest on the County Courthouse grounds in support of the

confederate statue, mentioned above, Mr. Rash was in attendance to document events. Mr. Rash

took his camera to the group in favor of the statue. A Lafayette County Sheriff’s Deputy told Mr.

Rash he had to go to “your side,” meaning the counter protestors advocating to take the statue

down. Mr. Rash was not allowed into the pro-statue area.

       37.     On July 6, 2020, the Board of Supervisors voted unanimously to keep the

confederate statue in place. Also, on July 6, 2020, there was a protest in Oxford advocating to

take the statue down.

       38.     For the past three years Mr. Rash has organized a public art event in Oxford,

PROJECT(ion), as part of the Oxford Fringe Festival. In 2018 and 2019, the event included

projections of artists’ work onto walls and other surfaces. Last year, one artist projected scenes

from the U.S. border onto the outside walls of the County Courthouse.

       39.     In preparation for this year’s event, scheduled for August 8, 2020, on July 7,

2020, Mr. Rash contacted the County Administrator’s office via email regarding a permit

application. He received no response.

       40.     On July 14, 2020, Mr. Rash went to the Chancery Court Building to the County

Administrator’s office in person to get a permit to hold PROJECT(ion). He inquired about his

previous email and was informed that the Administrator was out of the office the week prior, and

that any application submitted prior to the July 20 Board of Supervisors meeting would be

considered.

       41.     When filing his application, he was told that if he had 4 or less people, he would

not need a permit. Because he did not know how many people would ultimately attend the event,

he estimated 30 people would attend.



                                                 9
        Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 10 of 13 PageID #: 10




         42.   On July 15, the Administrator, Lisa Carwyle, called and asked what was needed

in terms of set up. Mr. Rash said it would be minimal. Ms. Carwyle seemed satisfied with his

answers and said the Board of Supervisors meets on July 20 and the permit would be decided

then.

         43.   On July 16, someone from the Lafayette County Sheriff’s office called Mr. Rash

and asked, “Really what I want to know, is there anything that is going to talk about the

monument or things that have been going on in Oxford lately.” Mr. Rash said it was likely,

because the visual art at issue involves addressing current social issues, but he couldn’t be sure,

as artists would be in control of their own work. The Sheriff’s employee responded, “If that’s the

case, I have to get back to you.” Mr. Rash replied, “It doesn’t seem appropriate to make this

decision based on content.” The Sheriff’s employee responded, “Well we’ll just have to see and

get back to you.”

         44.   When the Board of Supervisors met on July 20 – the meeting at which Mr. Rash’s

permit was to be decided – the Board changed the policy regarding use of the County Courthouse

grounds. On July 23, Ms. Carwyle emailed Mr. Rash and said, “I’ve denied the permit due to a

change in the County’s permit policy. No permits will be issued after dusk, due to security

issues. Thanks.” Mr. Rash called Ms. Carwyle and said he would go unpermitted and ensure

there would be 4 or less people on the lawn to comply with the policy. She said she had to check

whether that was legal. She then followed up by email on July 27, 2020, “the [County]

Courthouse grounds, including the statue area, are closed for any gathering after dark, regardless

of permit requirements. So you would not be allowed to be on the grounds from thirty minutes

prior to dusk to sunrise. Thanks.”




                                                 10
      Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 11 of 13 PageID #: 11




       45.     Upon information and belief, the City of Oxford has granted a permit for a

location adjacent to the County Courthouse for an event after dark for this year’s Oxford Fringe

Festival.

       46.     Denying Mr. Rash’s permit to engage in protected speech in a public forum

because the County does not agree with the content of the speech violates the First Amendment.

       47.     Imposing unreasonable restrictions on the use of a public forum for protected

speech violates the First Amendment.

       48.     Mr. Rash’s PROJECT(ion) event at the Oxford Fringe Festival is imminent,

scheduled for August 8, 2020. Mr. Rash continues to organize the event and prepare artists to

display their work. The County’s actions have chilled Mr. Rash’s and others’ speech, including

causing some artists to back out of participating. Without declaratory and injunctive relief, Mr.

Rash’s and others’ speech will be chilled and silenced.

       49.     Moreover, as an Oxford resident, artist, and documentary filmmaker, Mr. Rash is

likely to apply for permits to hold public events or gatherings on the Courthouse Grounds in the

future, and will therefore continue to suffer future harm if enforcement of the County’s

unconstitutional permitting process is not enjoined.

                                    CLAIMS FOR RELIEF

                                       COUNT I
   Violations of the First Amendment of the United States Constitution applicable to the
         States through the Fourteenth Amendment pursuant to 42 U.S.C. § 1983

       50.     Defendant Lafayette County, through its Board of Supervisors and Sheriff,

regulates use of Lafayette County property, including use of traditional public forums for

protected speech activity. At all relevant times, Lafayette County has acted and continues to act

under color of Mississippi State law.



                                                11
      Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 12 of 13 PageID #: 12




       51.      Plaintiff John Rash applied for a permit to engage in protected speech on public

issues – including whether to keep or take down confederate statutes – in a public forum,

namely, the grounds of the Lafayette County Courthouse where a confederate statue rests.

       52.      In response to Mr. Rash’s permit application, Defendant changed the policy

governing use of the County Courthouse grounds. It closed the grounds entirely after dusk. This

action would chill the speech of others who want to engage in similar expression. Defendant took

this action because it disagreed with the content of Mr. Rash’s speech. Defendant has retaliated

against Rash because of the content of his speech and thus has violated the First Amendment to

the U.S. Constitution.

       53.      Defendant’s time, place and manner regulations governing use of this traditional

public forum for expressive activity are not narrowly tailored to achieve a significant

government interest, do not leave open ample alternative channels of communication and act as a

prior restraint on protected speech, thus they violate the 1st Amendment.

                                    REQUEST FOR RELIEF

For the foregoing reasons, Plaintiff respectfully requests that the Court grant the following relief:

       54.      Preliminarily and permanently enjoin, and enter a declaratory judgment stating

that Defendant’s policies and practices governing use the County Courthouse grounds violate

Plaintiff’s rights to free speech and assembly under the First Amendment to the U.S.

Constitution;

       55.      Preliminarily and permanently enjoin, and enter a declaratory judgment stating

that Defendant’s closing the County Courthouse grounds after dusk and denying a permit to use

those grounds violate Plaintiff’s rights to free speech and assembly under the First Amendment

to the U.S. Constitution;



                                                 12
      Case: 3:20-cv-00224-NBB-RP Doc #: 1 Filed: 07/31/20 13 of 13 PageID #: 13




        56.    A permanent injunction requiring Defendant to issue a permit to John Rash for

use the County Courthouse grounds on August 8, 2020 during the Oxford Fringe Festival for the

PRO-JECT(ion) art event between 8 pm and 11 pm, and/or enjoining Defendant from interfering

with or otherwise taking adverse action against John Rash or other participants in the

PROJECT(ion) art event for actual or alleged noncompliance with the County’s permitting

policies.

        57.    Plaintiff’s reasonable costs and attorneys’ fees pursuant to 42 U.S.C. § 1988.

        58.    Such other relief as the Court deems just and proper.



Dated: July 31, 2020                                        Respectfully submitted,




                                                            _______________________

 SIMPSON THACHER & BARTLETT LLP                   AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood*                           MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy*                                     Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                             Landon Thames, MS Bar No. 105127
 New York, NY 10017                               P.O. Box 2242
 (212) 455-2000                                   Jackson, MS 39225
 jyoungwood@stblaw.com                            Phone: (601) 354-3408
 irethy@stblaw.com                                jtom@aclu-ms.org
                                                  lthames@aclu-ms.org
 *pro hac vice forthcoming




                                                13
